       Case 2:19-cv-05239-MTL Document 31 Filed 02/23/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Kamari Diamond,                                  No. CV-19-05239-PHX-MTL
10                  Plaintiff,                         ORDER
11    v.
12    Mary Zielinski,
13                  Defendant.
14
15          Before the Court is Magistrate Judge Eileen S. Willett’s Report and
16   Recommendation (“R & R”) (Doc. 28), recommending that the Amended Complaint
17   (Doc. 9) be dismissed without prejudice for Plaintiff’s failure to comply with the Court’s
18   Orders and to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.
19   Having reviewed the R & R, and no objection having been made by any party, the Court
20   hereby incorporates and adopts the R & R in its entirety. United States v. Reyna-Tapia, 328
21   F.3d 1114, 1121 (9th Cir. 2003) (“Neither the Constitution nor [28 U.S.C. § 636(b)(1)(C)]
22   requires a district judge to review, de novo, findings and recommendations that the parties
23   themselves accept as correct.”). Accordingly,
24          IT IS ORDERED adopting the Report & Recommendation (Doc. 28).
25          IT IS FURTHER ORDERED that the First Amended Complaint (Doc. 9) is
26   dismissed without prejudice for Plaintiff’s failure to comply with the Court’s Orders and
27   to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.
28   ///
      Case 2:19-cv-05239-MTL Document 31 Filed 02/23/21 Page 2 of 2



 1         IT IS FURTHER ORDERED denying Defendant’s Motion to Extend Disclosure
 2   and Discovery Deadlines (Doc. 30) as moot.
 3         IT IS FINALLY ORDERED directing the Clerk of Court to close this case.
 4         Dated this 23rd day of February, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
